 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CRYSTAL RICHARDS, et al.,                        Case No. 1:20-cv-00586-NONE-SAB

12                 Plaintiffs,                        ORDER RE STIPULATION TO CONTINUE
                                                      EXPERT WITNESS DISCOVERY
13          v.                                        DEADLINES

14   FAMILY HEALTHCARE NETWORK, et al., (ECF No. 27)

15                 Defendants.

16

17         A scheduling order issued on October 9, 2020, that was subsequently amended on March

18 16, 2021. (ECF Nos. 19, 24.) On June 17, 2021, a stipulation was filed to extend the deadlines

19 related to expert discovery due to the settlement conference currently scheduled for July 29,
20 2021. (ECF No. 27.)

21         Accordingly, the October 9, 2020 scheduling order, as amended March 16, 2021, is

22 HEREBY AMENDED as follows:

23         1.     Expert Witness Disclosure Deadline: August 18, 2021;

24         2.     Supplemental Expert Witness Disclosure: October 20, 2021;

25         3.     Expert Discovery Deadline: December 29, 2021; and

26 / / /
27 / / /

28 / / /


                                                  1
 1          4.      All other aspects of the amended October 9, 2020 scheduling order shall remain in

 2                  effect.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        June 21, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
